Citation Nr: 0918677	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  07-10 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran had active service from July 1942 to December 
1945.  He died in November 2005.  The appellant claims as the 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The Board notes that the appellant submitted additional 
evidence after the issuance of the most recent supplemental 
statement of the case (SSOC) of September 2008.  Moreover, 
there is no evidence in the file that she waived initial 
consideration by the RO.  The evidence submitted consists of 
private medical treatment records and a letter of April 2009 
from the Veteran's private physician.  This evidence does not 
address the issue of entitlement to DIC under 38 U.S.C.A. 
§ 1318 and therefore is not relevant to the resolution of 
this issue.  As such, the Board finds that it may proceed 
with the adjudication of this particular issue.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in November 2005; the immediate cause of 
the Veteran's death was listed as multiple blunt traumas.

2.  At the time of the Veteran's death, service connection 
was in effect for bilateral hearing loss disability, rated as 
70 percent disabling effective April 9, 2007; and tinnitus, 
rated as 10 percent disabling, effective April 9, 2007.  His 
combined disability rating was 70 percent from April 9, 1997.  

3.  In November 2005, the appellant submitted an application 
for DIC benefits.

4.  At the time of his death, the Veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling by a 
schedular or unemployability rating for a period of ten years 
immediately preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22(a) (2) (i) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim for entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  In a VCAA letter of January 2006 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate her claim.  She was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on her behalf; it also in essence 
told her to provide relevant information which would include 
that in her possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  However, the U.S. Supreme Court 
has recently reversed that decision, finding it unlawful in 
light of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court held that the burden of proving harmful error 
must rest with the party raising the issue, that the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, notice was not provided.  However, the 
lack of notice did not create any unfair prejudice because 
the preponderance of the evidence is against the claim.  
Indeed, for this reason, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  Private 
treatment records have been obtained.  A death certificate 
has been obtained.  Therefore, and based on the foregoing, 
the Board finds that the VA has satisfied its duties to 
notify and to assist the claimant in this case.  No further 
assistance to the appellant with the development of evidence 
is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 3.22.

The Board notes that there have been a number of court 
decisions in recent years.  Clarification has been provided 
by decisions from the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix 
(citation omitted), was virtually identical to 38 U.S.C.A. § 
1318, but that VA interpreted them differently.  Id. at 1379.  
Moreover, it found that the pertinent regulations, 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect 
to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening- 
"hypothetical entitlement" claims.  Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  See, Rodriguez v. Peake, 511 F.3d 1147 
(2008).

In this case, the Veteran died in November 2005 and 
appellant's claim was filed that same month.  As such, these 
events occurred after VA's January 2000 amendment of 38 
C.F.R. § 3.22-the implementing regulation for 38 U.S.C.A. § 
1318.  The appellant has not alleged CUE in any such 
decision.

Moreover, the Board notes that at the time of his death the 
Veteran was service connected for bilateral hearing loss 
disability, rated as 70 percent disabling, and tinnitus, 
rated as 10 percent disabling.  The combined evaluation was 
70 percent.  

Thus, there is nothing to change the fact that the Veteran 
had no service-connected disability or disabilities rated as 
totally disabling for at least 10 years prior to his death.  
Rather, the evidence shows that the Veteran, at the time of 
his death was service connected for bilateral hearing loss 
disability and tinnitus, and neither disability was rated 
totally disabling and the combination did not result in total 
disability.  The evidence also does not reflect that the 
Veteran was a POW.

In light of the above discussion, the Board concludes that 
the appellant's claim for DIC under 38 U.S.C.A. § 1318 must 
be denied because the Veteran did not have a service- 
connected disability that was continuously rated as totally 
disabling for a period of 10 or more years immediately 
preceding his death.  See Tarver v. Shinseki, 557 F.3d 131 
(2009).  Entitlement to these benefits must therefore be 
denied as a matter of law.  Where, as here, the law is 
dispositive, the claim must be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to Dependency and Indemnity Compensation under 38 
U.S.C. § 1318 is denied.


REMAND

The appellant is claiming service connection for the cause of 
the Veteran's death.  Through her representative, the 
appellant has argued that the Veteran's service connected 
bilateral hearing loss disability contributed to his 
imbalance and dizziness which, in turn, caused his fall which 
lead to his death.  

The Veteran died in November 2005; the cause of death was 
listed as multiple blunt trauma.  Private medical treatment 
records dated between 2002 and 2005 show that the Veteran 
sought treatment, on multiple occasions, for injuries related 
to falls.  

In February 2002 the Veteran fell on his knees.  In March 
2002, he was diagnosed with balance deficit and lower 
extremity strength deficiency.  Later that same month, he was 
diagnosed with marked balance deficit.  A June 2002 record 
shows that the Veteran continued to report losing his 
balance.  The physician stated that the Veteran had weakness 
and loss of balance related to his spinal stenosis.  

In February and March 2003, the Veteran was diagnosed with 
vertigo.  Records of February 2004 show the Veteran sought 
treatment for a fall.  He was assessed with a contusion of 
the left hip and the left knee.  In January 2005 the Veteran 
was diagnosed with imbalance.  Additional records dated that 
same month note that the Veteran complained of an increase in 
the tendency to fall which had started in the last 6 weeks.  

Records of October 2005 show that the Veteran sought 
treatment for a fall in the bathroom where he hit his head 
and arm.  He died in November 2005.  As noted above, the 
cause of death was listed as multiple blunt traumas.  

No medical opinion addressing whether the Veteran's bilateral 
hearing loss disability caused, worsened or contributed to 
the Veteran's vertigo and imbalance which in turn lead to his 
falls and ultimate death is of record.  In the Board's 
opinion, such opinion is required in this case because the 
medical evidence currently of record is not sufficient to 
decide the claim.

The Board also notes that, in April and May 2009, the 
appellant submitted additional evidence in the form of 
private medical treatment records and an April 2009 letter 
from the Veteran's private physician.  There is no indication 
in the record that the appellant waived initial consideration 
of this evidence by the AOJ.  Therefore, an SSOC must be 
issued which takes into consideration the evidence submitted 
in April and May 2009.  See 38 C.F.R. §§ 19.31, 19.37 (2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AOJ should obtain a VA medical 
opinion to determine if the Veteran's 
service-connected bilateral hearing 
loss disability and tinnitus played any 
role in causing/contributing to cause 
the Veteran's death.

In particular, the examiner should be 
requested to opine as to whether it is 
as least as likely as not (i.e., 50 
percent or greater probability) that 
the Veteran's imbalance, vertigo or 
multiple blunt traumas were related to 
any service-connected disability.

The claim folder must be made available 
to the examiner for their review.  The 
rationale for all opinions expressed 
should also be provided.

2.  After the above development has 
been completed, the AOJ should issue a 
supplemental statement of the case 
regarding the issue of entitlement to 
service connection for the cause of the 
Veteran's death.

If upon completion of the requested actions, the claims 
remain denied, the case should be returned after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


